UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2162



WENDY C. EATON,

                                            Plaintiff - Appellant,

          versus


NATIONAL BROADCASTING COMPANY, INCORPORATED;
THE WB NETWORK,

                                           Defendants - Appellees,
          and


WITT/THOMAS PRODUCTIONS; JIM VALLELY; JONATHAN
SCHMOCK; WALT DISNEY COMPANY, INCORPORATED;
TIME WARNER, INCORPORATED; BUENA VISTA TELE-
VISION; WALT DISNEY PICTURES AND TELEVISION,

                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    T. S. Ellis, III, District
Judge. (CA-97-73-A)


Submitted:   May 14, 1998                   Decided:   May 21, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Wendy C. Eaton, Appellant Pro Se. Jay Ward Brown, Michael Dennis
Sullivan, LEVINE, PIERSON, SULLIVAN & KOCH, L.L.P., Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order dismissing her

copyright infringement action. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Eaton v. NBC, No.
CA-97-73-A (E.D. Va. Aug. 6, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2